UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6315


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

KENNETH DEWAYNE MCGAHA,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:06-cr-01187-HFF-1)


Submitted:    May 21, 2009                    Decided:   June 1, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Dewayne McGaha, Appellant Pro Se.    Leesa Washington,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kenneth   Dewayne    McGaha       appeals    the   district    court’s

order denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c)(2) (2006).            We have reviewed the record and

find   no   reversible    error.        Accordingly,       we     affirm   for   the

reasons stated by the district court.                 United States v. McGaha,

No. 8:06-cr-01187-HFF-1 (D.S.C. Feb. 5, 2009).                    We dispense with

oral   argument   because       the    facts    and    legal      contentions    are

adequately    presented    in    the    materials        before    the   court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                         2